Citation Nr: 0837977	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  06-05 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of service connection for post-traumatic stress 
disorder (PTSD) has been submitted.

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

The veteran attended a hearing before the undersigned Acting 
Veterans Law Judge in June 2007.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  A rating decision of March 2000 denied the veteran's 
claim of entitlement to service connection for PTSD based on 
a lack of a current diagnosis of PTSD, and the veteran did 
not appeal.

2.  The additional evidence presented since then includes new 
evidence relating to an unestablished fact necessary to 
substantiate the claim such as VA medical records showing a 
current diagnosis of PTSD. 




CONCLUSION OF LAW

New and material evidence pertinent to the claim of 
entitlement to service connection for PTSD has been presented 
and the claim is reopened.  See 38 U.S.C.A. § 5108 (West 
2002), 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Here, the Board is granting the veteran's request 
to reopen his claim and his request for service connection.  
Thus, no further discussion of the VCAA is required.

New and Material Evidence to Reopen the Claims

A claim that has been denied, and not appealed, will not be 
reopened.  See 38 U.S.C.A. §§ 7104(b), 7105(c), 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302(a).  The exception to this rule 
provides that if new and material evidence is presented or 
secured with respect to the disallowed claim, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108, 38 C.F.R. § 3.156.

Previously considered evidence includes a VA examination from 
December 1999 which declined to assign a diagnosis of PTSD.  
It also includes a June 1999 VA mental examination and VA 
medical records from 1986 to 1999, none of which showed a 
current diagnosis of PTSD.  The veteran's claim was 
previously denied based on the lack of a current diagnosis.

"New evidence" means existing evidence not previously 
submitted to agency decisionmakers.  "Material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  See 38 C.F.R. § 
3.156.  When determining whether a claim should be reopened, 
the credibility of the newly submitted evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The claims file contains VA medical records from 2004 to 2006 
which show a diagnosis of and treatment for PTSD.  This 
evidence was not previously submitted, and is therefore 
"new."  As the evidence provides a current diagnosis, a fact 
not previously established, it is considered "material."  New 
and material evidence has therefore been submitted, and the 
claim for service connection for PTSD is reopened.


ORDER

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened.


REMAND

The veteran has a current diagnosis of PTSD.  He has 
submitted a list of claimed stressors which have not been 
verified.  These stressors were most recently described in a 
May 2008 statement from the veteran and include torturing 
prisoners; seeing a dead, young Viet Cong; and losing various 
friends.  The veteran should be asked to provide more details 
on his stressors and then VA should submit a stressor 
verification request to the U.S. Army and Joint Services 
Records Research Center (JSRRC).

The veteran has stated in several written submissions and at 
his hearing in June 2007 that he receives Social Security 
Administration (SSA) disability benefits.  These records 
should be obtained.

The veteran has also stated that he has received treatment 
for PTSD at VA medical facilities in Lyons, New Jersey, and 
Martinsburg, West Virginia.  He also reportedly received 
treatment at the Vet Center in Arecibo, Puerto Rico.  These 
records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Review the veteran's claimed stressors 
and ask the veteran in writing to provide 
any further details needed to submit a 
stressor verification request, such as 
dates, locations, and the names of any 
dead.

2.  After the veteran has responded to the 
above request, submit a stressor 
verification request to the JSRRC.

3.  The veteran's SSA records should be 
obtained and associated with the claims 
file.  Evidence of attempts to obtain 
these records should be associated with 
the claims file.

4.  The veteran's current VA treatment 
records from the VA medical facility in 
Martinsburg, West Virginia, should be 
obtained and associated with the claims 
file.  Evidence of attempts to obtain 
these records should be associated with 
the claims file.

5.  The veteran's current VA treatment 
records from the VA medical facility in 
Lyons, New Jersey, should be obtained and 
associated with the claims file.  Evidence 
of attempts to obtain these records should 
be associated with the claims file.

6.  The veteran's current treatment 
records from the Vet Center in Arecibo, 
Puerto Rico, should be obtained and 
associated with the claims file.  Evidence 
of attempts to obtain these records should 
be associated with the claims file.

7.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


